Order entered October 28, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00989-CV

                    1 COVENTRY COURT, LLC, Appellant

                                         V.

  THE DOWNS OF HILLCREST RESIDENTIAL ASSOCIATION, INC.,
                        Appellee

                On Appeal from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-21-01541

                                     ORDER

      The reporter’s record in this appeal has not been filed because appellant has

not requested it. On October 6, 2022, we directed appellant to file, within ten days,

written verification it had requested the record and cautioned that failure to do so

could result in the appeal being submitted without the record. See TEX. R. APP. P.

37.3(c). To date, appellant has not complied. Accordingly, we ORDER the

appeal submitted without the reporter’s record. See id.
      As the clerk’s record has been filed, we ORDER appellant to file its brief no

later than November 28, 2022.

                                            /s/   BILL PEDERSEN, III
                                                  JUSTICE